CREDIT FACILITY AGREEMENT


AGREEMENT made this ___ day of April, 2009 by and between SANSWIRE-TAO CORP., a
Florida corporation with offices at 101 NE 3rd Avenue, Suite 1500, Fort
Lauderdale, Florida 33301 (the “Company”) and GLOBAL TELESAT CORP., a Virginia
corporation with offices at 51 Lyon Ridge Road, Katonah, New York 10536 (“GTC”).


WITNESSETH:


WHEREAS, the Company wishes to complete the construction of its first 34 meter
unmanned autonomously controlled mid-altitude airship designated as the
“STS-111”; and


WHEREAS, the Company requires additional funding for purposes of completing such
construction of the first STS-111; and


WHEREAS, GTC is agreeable to providing funding for the aforementioned purposes,
all on and subject to the terms and conditions hereinafter set forth in this
Agreement;


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned do hereby agree as follows:


1.
The Loans.



(a)     GTC agrees, from time to time during the Term (hereinafter defined)
hereof, to make loans (each a “Loan” and, collectively, the “Loans”) to or for
the account of the Company, respectively the account of TAO Technologies upon
the Company’s (or its designee’s TAO Technologies) written request therefor, in
the aggregate principal amount of €800,000.


(b)     The Loans will be made within seven (7) days after GTC’s receipt of a
written request from the Company (or the Company’s designee) therefor.


(c)     The Loans shall mature and become due and payable, in full, together
with all accrued but unpaid interest thereon, on the later of December 30, 2011
or the date on which the Company receives the proceeds from its customer from
the sale of the first STS-111 (the “Maturity Date”).
 
(d)     The outstanding principal amount of the Loans shall bear interest from
the date of each Loan until paid in full, at the lowest imputed rate of interest
as provided for under the Internal Revenue Code of 1986, as amended.   Interest
shall accrue and be payable on the Maturity Date and shall be calculated on the
basis of a year consisting of 365 days. Payment of interest shall be credited
against GTC’s portion of the Revenue Share Entitlement as described  in Section
2, below.
 
 
 

--------------------------------------------------------------------------------

 

(e)     The Company shall have the right, at any time and from time to time
during the Term hereof, to prepay the Loans, in whole or in part, without
premium or penalty.


(f)     Proceeds from the Loans will be provided directly to TAO Technologies,
GmbH which will use such funds exclusively for the construction of the first
STS-111 and for payments due under the License and Intellectual Property
Acquisition Agreement between Sanswire Corp. and Dr. Bernd-H. Kroplin and TAO
Technologies.


2.
Revenue Sharing Entitlement.



(a)     As an inducement to GTC providing the credit facility to the company
hereunder, the Company has agreed to pay to GTC an amount equal to fifty percent
(50%) of the  STS-111 Net Sales Proceeds, when, as and if the Company receives
such proceeds.  For purposes hereof, the term “STS-111 Net Sales Proceeds” shall
mean the actual proceeds received by the Company from the sale of the first
STS-111 minus the actual cost of construction therefor (estimated to be
€1,600,000).  Sanswire shall pay such amount to GTC, within ten (10) days after
its receipt of such proceeds with respect to such sale.


                      The Company will, at all times, keep proper books of
account, in which full, true and correct entries will be made of transactions
relating to STS-111 Net Sales Proceeds.  GTC shall have the right, at its
expense, to inspect the Company’s books and records relating to such proceeds
during normal business hours and upon reasonable prior notice to the Company.


(b)     All Loan payments (principal and accrued interest payments) made by the
Company under this Agreement shall be made to GTC on or before the due date
thereof at the address of GTC hereinbefore set forth or, at GTC’s written
request, to GTC at such other place as GTC may, from time to time, designate in
writing at least five (5) days prior to the due date of any such payment.  If
any such payment becomes due on a Saturday, Sunday or legal holiday, such
payment shall become due on the next business day.


3.
Term.



           (a)     The term of this Agreement shall commence on the date hereof
and expire on the earlier of December 31, 2009 or the date on which GTC makes
Loans to Sanswire hereunder in the aggregate amount of €800,000 (the “Term”),
unless extended by the Company and GTC, in writing, or terminated earlier,
pursuant to the provisions of subparagraph (b) below.


(b)     If one or more of the following events shall occur, each such event
shall give GTC the right to terminate this Agreement, on ten (10) days notice to
the Company:
 
 (i)     the Company's making of an assignment for the benefit of its creditors;
or
 
 
2

--------------------------------------------------------------------------------

 


(ii)     the entry of a final order, judgment or decree adjudicating the Company
bankrupt or insolvent; or


(iii)     the Company's petitioning or applying to any court of competent
jurisdiction or other tribunal for the appointment of a trustee or receiver for
the Company, or of any substantial part of the assets or properties of the
Company, or the commencement by the Company of any proceedings relating to the
Company under any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution, or similar law of any jurisdiction whether now or hereafter in
effect; or the filing of any such petition or application, or the commencement
of any such proceedings, against the Company, if the Company by any act
indicates its approval thereof, consents or acquiesces therein, or the entry of
any order, judgment or decree appointing any such trustee or receiver, or
approving the petition in any such proceedings, if such order, judgment or
decree remains unstayed or unbonded and in effect for more than sixty (60) days.


4. 
Representations and Warranties of the Parties.



           (a)   All action on the part of the Company and GTC necessary for the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, has been properly taken
and obtained by them and this Agreement constitutes a valid and legally binding
obligation of the Company and GTC enforceable in accordance with its terms
except (i) as the same may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws affecting generally the enforcement of creditors’
rights and by the effect of rules governing the availability of equitable
remedies, and (ii) as rights to indemnity or contribution may be limited under
applicable law or by principles of public policy thereunder.


(b)   There is no action, suit, proceeding, or investigation pending or, to the
knowledge of the Company and GTC, threatened against the Company or GTC which in
any way relates to the validity of this Agreement or the right of the Company or
GTC to enter into or to consummate this Agreement and/or the transactions
contemplated hereby and thereby.


(c)    The authorization, execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby and thereby will
not result in any violation or be in conflict with or constitute, with or
without the passage of time or giving of notice, or both, a breach or default
under any instrument, judgment, order, writ, decree or agreement to which either
the Company or GTC is a party or by which either of them is bound.


5.        Notices.  All notices, consents, requests, demands and other
communications required or permitted to be given under this Agreement shall be
in writing and delivered personally, receipt acknowledged, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties hereto as follows (or to such other addresses as either
of the parties hereto shall specify by notice given in accordance with this
provision):

 
3

--------------------------------------------------------------------------------

 


(a)           If to the Company, to it at:


Sanswire-TAO Corp.
101 NE 3rd Avenue
Suite 1500
Fort Lauderdale, Florida 33301


With copies to:


Jonathan D. Leinwand, Esq.
18851 NE 29th Ave., Suite 414
Aventura, FL 33180




(b)           If to GTC, to it at:


Global Telesat Corp.
51 Lyon Ridge Road
Katonah, New York 10536


With copies to:


Robert L. Blessey, Esq.
51 Lyon Ridge Road
Katonah, New York 10536


All such notices, consents, requests, demands and other communications shall be
deemed given when personally delivered as aforesaid, or, if mailed as aforesaid,
on the third business day after the mailing thereof or on the day actually
received, if earlier, except for a notice of a change of address which shall be
effective only upon receipt.


6. 
Miscellaneous.



           (a)   This Agreement constitutes the sole and entire agreement and
understanding between the Company and the GTC with respect to the subject matter
hereof, supersedes all prior agreements, understandings and representations
between such parties relating to the subject matter hereof and may not be
modified or waived except by a written instrument signed by the party to be
bound thereby.


           (b)           This Agreement shall be binding upon the parties hereto
and their successors and permitted assigns and shall inure to the benefit of the
parties hereto and their successors and assigns. The Company shall not have the
right to assign this Agreement or any of its obligations hereunder, without the
written consent of GTC, however, GTC  may assign this Agreement, and its
obligations hereunder, to a third party selected by it, upon notice to the
Company. Upon any such assignment by GTC, GTC shall have no rights or
obligations hereunder or in connection herewith.

 
4

--------------------------------------------------------------------------------

 
 
(c)     This Agreement, and the respective rights and obligations of the Company
and GTC hereunder, shall be governed by and construed in accordance with the
laws of the State of New York with respect to contracts made and to be fully
performed therein and without regard to the principles of conflicts of laws
thereof In the event of any action brought by either party to enforce the terms
of this Agreement, the party prevailing therein shall be reimbursed by the
non-prevailing party for all costs and expenses (including legal fees) incurred
by the prevailing party in connection therewith..


           (d)     If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Agreement shall remain in full force and effect and shall be unaffected thereby.


           (e)     Each of the Company and GTC had counsel represent them in
connection with the negotiation, execution and delivery of this Agreement.


           (f)    This Agreement may be executed in one or more counterparts,
each of which, when executed and delivered, shall be deemed an original, but all
of which when taken together, shall constitute one and the same instrument, and
this Agreement may be completed by facsimile transmission, which transmission
will be deemed to be an original and considered fully legal and binding on each
of the parties hereto.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written.


WITNESS:
 
SANSWIRE-TAO CORP.
       
 
 
By:
 
     
Jonathan D. Leinwand
     
Director
 
     
Print Name
             
WITNESS:
 
GLOBAL TELESAT CORP.
       
 
 
By:
 
     
David R. Phipps, President and
 
   
Chief Executive Officer
Print Name
     

 
 
5

--------------------------------------------------------------------------------

 
